Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed July 2, 2021.  Claims 1-5 are pending.
The disclosure is objected to because of the following informalities: the translation of the specification is poor.  Due to the poor translation and the use of non-standard terms, the specification cannot be understood.  It is not clear what is the invention and how one may make and/or use the invention.  The specification does not set forth the steps to define the invention in a manner that is understood by the Examiner.  Writing a patent application is a highly technical process which requires precision.  The failure to understand and to conform to the requirement may negatively affect the grant of a patent and any rights if a patent is issued. Applicant may submit a substitute specification in the form of a verified translation to clarify the specification.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-5, the claim are narrative in form without clear steps set forth to denote the steps of the method.  The claims are replete with elements which lack an antecedent 
	Regarding claim 2, it is not clear how the setting step is integrated with the prior recited time-offsets.
	Regarding claim 3, it is not clear what this claim is dependent on since no prior claim is recited.  It is not clear how the setting step is integrated with the other steps.
	Regarding claim 4, the claim does not make sense.  It is not clear how the items in the parenthesis limit the claim. 
	Regarding claim 5, this claim is incomplete and does not further limit the parent claim.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 10615344 (D1).
Regarding claim 1, Dl discloses a regional traffic control method based on line coordination, and specifically discloses the following contents (see description, page 4, line 16 to page 8, line 28, and figures 1-3): controlling 4x3 intersections according to a time allocation mode of green time ratio (i.e. the ratio signal mode), wherein the 4x3 intersections constitute a quadrangle, there is a passage road network region with four columns and three rows, the phase difference between the intersections in the region is driving time, which is obtained by dividing a road section distance between the intersections by a vehicle speed, and the vehicle speed can be an average vehicle speed or a vehicle speed obtained by any appropriate means; calculating a green wave phase difference (i.e. the surge green wave time difference) of each intersection in the region with respect to a relevant intersection T6 in the region, firstly calculating a phase difference between each of intersections T5-T8 in passages bl-b4 (i.e. the surge green wave flow passage) in a north-south direction with respect to the intermediate intersection of the passages, which is a sum of a driving time of each of road sections between the passage where the intermediate intersection is located and starting point intersections; then calculating phase 
 	Dl differs from the claimed invention because, when using a legal vehicle speed to calculate a driving time and selecting an intersection at a comer of a region as a calculation reference of a green wave time difference, firstly calculating and configuring a surge green wave time difference of each of intersections with edge intersections including the intersection at the corner as starting points, then calculating and configuring a sum of driving time of road sections between starting point intersections of passages of surge green wave and the intersection at the comer, and finally adding two calculation results to obtain time difference of each of intersections with respect to the intersection at the corner; after the operation of the two-dimensional green wave time difference of a red light or no signal is completed, starting respective ratio modes.
With regard to claim 1, regarding the differences above, Dl discloses a method for determining the green wave time difference of each intersection in the region when the intersection T6 in the middle of the region is selected as a calculation reference of a green wave 
Regarding claims 2-5, the additional limitations are conventional designs.  It would have been obvious to include conventional features for their know functionality and advantages.

Response to Remarks
Applicant has presented no arguments and has merely referred to changes made to the claims.  Since the invention is not clearly defined or disclosed, no patentable subject matter can be determined. Further applicant has not distinguished his invention from the reference cited on the foreign examination report.  Thus, the rejection based on the reference is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



September 8, 2021